UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4364



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMIE LYNN THOMS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-02-53)


Submitted:   September 23, 2005            Decided:   October 12, 2005


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul J. Harris, Wheeling, West Virginia, for Appellant. Thomas E.
Johnston, United States Attorney, David J. Perri, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jamie Lynn Thoms appeals her three-month sentence imposed

by the district court for violations of her supervised release. We

affirm.       During her supervised release, Thoms pled guilty to

driving a vehicle under the influence of alcohol.               Thoms claims

that the district court erred when it allowed the police officers

who arrested her to testify at her revocation hearing without

giving her prior notice of the testimony.               This court reviews a

district court’s revocation of supervised release for abuse of

discretion.      See United States v. Davis, 53 F.3d 638, 642-43 (4th

Cir. 1995).

              The Government notified Thoms prior to the hearing that

it intended to prove her conduct was serious enough to revoke her

supervised release.      Although the Government did not specifically

note the police officers’ testimony as its method of proof, it did

notify Thoms of the subject matter of the officers’ testimony.

Thoms   had    notice   of   the   content   of   the   officers’   testimony

regardless of whether she knew about that testimony prior to the

hearing.       The district court did not abuse its discretion in

allowing the testimony of the police officers.

              Thoms also claims that the decision in United States v.

Booker, 125 S. Ct. 738 (2005), affected her sentence.                However,

because    the   sentencing    guidelines    relating     to   revocation   of

supervised release have always been advisory, see U.S. Sentencing


                                     - 2 -
Guidelines Manual Ch. 7, Pt. A, the sentence imposed after the

revocation of her supervised release is not impacted by Booker.

Thoms claims that her current sentence is part of her original

sentence and that Booker should apply to her original sentence.

However, a defendant may not challenge, for the first time on

appeal from the revocation of supervised release, her sentence for

the underlying offense. See United States v. White, 416 F.3d 1313,

1316 (11th Cir. 2005).   Booker does not apply to Thoms’ sentence

and the district court did not err in imposing its sentence.

Therefore, we affirm the judgment of the district court.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -